Persons may so conduct themselves as to become liable as partners, although no partnership actually exists; as, when one allows his name to be used and himself to be held out as a partner, the law holds him responsible, as a partner, to third persons dealing with the supposed firm. So a person, by permitting his property to be used and held out as the property of a partnership, may make that property liable for the debts of the partnership. Pars. on Part. 495. In such case the ownership of the property is not changed, but the owner, by permitting his property to appear as the property of the firm, as a part of the foundation for their credit, is estopped, as to the creditors of the firm, to claim that the property is not the property of the firm.
But, in the present case, both parties claim title to the property in controversy under Wellman, — the plaintiff, under the mortgage of January 10, 1876, and the defendant, under the attachment of July 29, 1876. The defendant claims to hold the property, not because it was ever really the property of Thayer  Wellman, or because Thayer ever had any interest in it, but because Wellman has so conducted himself that he is estopped to deny that it was the property of Thayer *Page 467  Wellman; but both parties claiming under Wellman, the plaintiff is not estopped from showing the actual ownership of the property, and, the property being in fact the property of Wellman, the plaintiff's mortgage, being prior in point of time, is valid against the defendant's attachment.
Case discharged.
STANLEY, J., did not sit.